DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 15/188,407 filed 06/21/2016, now PAT 10,528,327; which has PRO 62/258,851 filed 11/23/2015. 
3.	Receipt of Applicant’s Amendment filed 01/27/2021 is acknowledged.  Claims 1-4, 7-12, 15-18 and 20-25 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/27/2020, 08/07/2020, 12/29/2020 and 02/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1-4, 7-12, 15-18 and 20-25 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,528,327; and over claims 1-20 of U.S. Patent No. 10,817,263; also over claims 1-20 of U.S. Patent No. 10,409,558.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for developing workflows, in which it does not include the specifics of utilizing the GUI screen as presented on Patents 10,528,327; 10,817,263 and 10,409,558.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in are obvious variations of the invention defined in the claim of instant application: 16/697,880. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


10.	Claim(s) 1-4, 8-12, 16-18 and 24-25 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Wierda et al. (Patent No. US 9,696,971 B1; hereinafter referred to as Wierda), in view of Nathan et al. (Pub. No. US 2009/0293059 A1; hereinafter referred to as Nathan).
As per claim 1, Wierda discloses a system, comprising: 
at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit (See Fig. 1), the program code comprising: 
a user interface generator configured to: provide a graphical user interface (GUI) that includes a graphical representation of a first workflow step, a graphical representation of a second workflow step (See column 1, line 48 – workflow activities/steps), and one or more user-interactive objects that respectively represent one or more output parameters of the first workflow step (See column 8, line 18 – input/output parameters); and in response to user interaction with a first user-interactive object among the one or more user-interactive objects, copy the first user-interactive object into a data entry element included in the graphical representation of the second workflow step (See column 8, line 46 – copy objects); and a workflow logic generator configured to generate executable workflow logic corresponding to at least the first workflow step and the second workflow step, the generating including defining a value of an input parameter of the second workflow step to include a value of a first output parameter of the first workflow step that corresponds to the first user-interactive object that was copied into the data entry element (See column 14, claims 2-5 – generates executable workflow logic based on first and second workflow steps and their defined parameters).
Although Wierda provides an interface capable of performing a drag/drop action; Wierda does not explicitly states - the user interaction comprising the user dragging and dropping the first user-interactive object onto the data entry element.
Nathan discloses a workflow generation system, in which an interface allows for user actions including drag/drop the user interaction comprising the user dragging and dropping the first user-interactive object onto the data entry element (See paragraph [0028] – drag/drop).
Wierda and Nathan are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Wierda’s workflow generation, in which combination and binding of activities from plurality of workflows is executed; and combine it with Nathan’s GUI framework, which provides a design system that allows mapping of workflow steps; thus, eases the building multiple workflow activities into a workflow activity package without minimal programming experience (See Weirda’s and Nathan’s abstracts).

the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), Wierda discloses wherein the one or more user-interactive objects are included within the graphical representation of the second workflow step (See column 11, lines 32-55 – objects included within graphical representation of the plurality of workflow activities/steps).

As per claim 3, Wierda and Nathan disclose the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), Wierda discloses wherein each of the one or more user-interactive objects includes an icon that identifies the first workflow step (See column 2, line 36 – “application frameworks displayed by the GUI”).

As per claim 4, Wierda and Nathan disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), Wierda discloses wherein the data entry element comprises a text box (See column 6, line 40 – “AngularJS” - open-source web application framework tool which includes data entry in a form of text box).
 
Claims 5-6 (Cancelled).

As per claim 8, Wierda and Nathan disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § , wherein the user interface generator is further configured to: provide at least one of the graphical representation of the first workflow step and the graphical representation of the second workflow step within the GUI in response to a user selection of a workflow step, a workflow template, or a saved workflow (See Werida’s column 10, line 24 – “To facilitate such sharing, the user creating the workflow uses the GUI of the RDK tool 40 to identify and bind the parameters across different workflow activities in the workflow”); also (See Nathan’s Fig. 4).

Claims 9-12 and 16 are essentially the same as claims 1-4 and 8 except they set forth the claimed invention as a method and are rejected with the same reasoning as applied hereinabove.

Claims 13-14 (Cancelled).

Claim 19 (Cancelled).

Claims 17-18, 24-25 are essentially the same as claims 1-4 except they set forth the claimed invention as a product with the inclusion of user clicking on the object (column 5, line 5; also column 12, lines 15-24) and are rejected with the same reasoning as applied hereinabove.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Binjrajka – Pub. No. US 2014/0075413 A1; which teaches: Workflow-Based Application Generator.

Allowable Subject Matter
12.	Claims 7, 15 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: "in response to user interaction with a second user-interactive object among the one or more user-interactive objects, copy the second user-interactive object into the data entry element so that the first user-interactive object that was copied into the data entry element and the second user-interactive object that was copied into the data entry element are concurrently displayed in the data entry element: and wherein generating the executable workflow logic comprises defining the value of the input parameter of the second workflow step to include the value of the first output parameter of the first workflow step that corresponds to the first user-interactive object that was copied into the data entry element and the value of a second output parameter of the first workflow step that corresponds to the second user-interactive object that was copied into the data entry element… in response to user input of text into the data entry element, concurrently displaying the first user-interactive object that was copied into the data entry element and the text that was input by the user within the data entry element; and wherein generating the executable workflow logic comprises defining the value of the input parameter of the second workflow step to include the value of the first output parameter of the first workflow step that corresponds to the first user-interactive object that was copied into the data entry element and the text that was input by the user within the data entry element", as specified by the claims.
		
13.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Response to Arguments
14.	Applicant's arguments for independent and dependent claims have been fully considered but they are not persuasive.

Double Patenting rejection:
Applicant’s Representative argues that the Double Patenting rejection is improper.  In response to the preceding arguments, examiner respectfully disagrees.  As presented in the Detailed Action above, the Double Patenting rejection is a non-statutory obviousness type double patenting, in which each patent number with their claims have been specified for Applicant’s Representative analysis.  Each of the identified patents include elements that provide a detailed scope for workflow Examiner maintains the rejection as proper.

Claims 1, 9 and 17 (§103) rejection):
Applicant’s Representative argues that the references cited do not teach or suggest: “…the user dragging and dropping objects… user interaction comprising the user clicking on object…” as presented in the independent claims.
In response to the preceding arguments, examiner respectfully submits that the reference cited teaches the mentioned limitations.  As pointed on the claim rejection above, Wierda discloses a method for generating integration workflow activities, which involves the utilization of a graphical user interface tool that allows user’s selection of workflow activities via said interface.  Wierda’s clearly specifies the selection of objects that represents output parameters via the tool as specified in column  4, lines 50-65 and the user selects one or more desired APIs and a desired application framework.  The user also selects, via the GUI, a plurality of workflow activities, each of which is compliant with at least one of the selected APIs”. Wierda’s disclosure provides a clear interaction between objects and workflow steps via graphical interface and I/O tools (such as a mouse for clicking objects: see column 12, lines 15-24); however, as specified by the rejection above, Wierda does not explicitly states “dragging and dropping” as the mechanism to interact with said objects. To address deficiencies of Wierda that relates to “dragging and dropping” as user interaction with the objects, the Examiner incorporated reference Nathan.  Nathan discloses a workflow generating system, in which the user interface tool provides “dragging and dropping” capabilities as specified in the Background section where it specifies common features of said workflow generating systems: “Some current systems use a graphical workflow designer.  The graphical workflow designer allows a user to use a mouse to click, drag and drop a plurality of different workflow functions, or components, onto a workflow space on the display screen and then to connect those functions or components together in order to In order to design a workflow using the systems shown in FIG. 3, a user first drags a programming block, such as component (or object) 0 identified by number 200 in FIG. 3, onto a workflow design space of the display screen.  This is performed using known drag and drop technology, and the user simply drags component 200 from a library of programming blocks or programming components and drops it on a workflow design space.  Of course, the metadata (or heuristics which can include use of mapping component 104) or a model) can also help with selection of component 200.  Once parameters are for the workflow are identified, the system can generate a suggestion, as an output, of one or more workflow components having inputs or outputs that match the parameters”.  It is clear that by combining Wierda’s user interaction of objects that represent output parameters of workflow steps/activities, with Nathan’s graphical workflow design system which includes known drag and drop technology; a complete workflow logic generator is represented and said combination teaches every limitation as claimed.  Accordingly, Examiner maintains that the references cited disclose and suggest these limitations.

Also, please see:
MPEP - 2111.01   Plain Meaning [R-11.2013]
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Zletz, supra, the examiner and the Board had interpreted claims reading “normally solid polypropylene” and “normally solid polypropylene having a crystalline polypropylene content” as being limited to “normally solid linear high homopolymers of propylene which have a crystalline polypropylene content.” The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (“'claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe “essentially free of alkali metal” as including unavoidable levels of impurities but no more.). Compare In re Weiss, 989 F.2d 1202, 26 USPQ2d 1885 (Fed. Cir. 1993) (unpublished decision - cannot be cited as precedent) (The claim related to an athletic shoe with cleats that “break away at a preselected level of force” and thus prevent injury to the wearer. The examiner rejected the claims over prior art teaching athletic shoes with cleats not intended to break off and rationalized that the cleats would break away given a high enough force. The court reversed the rejection stating that when interpreting a claim term which is ambiguous, such as "'a preselected level of force,' we must look to the specification for the meaning ascribed to that term by the inventor.” The specification had defined “preselected level of force” as that level of 

15.	Arguments for the dependent claims have been considered and addressed in the response above.
						
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/16/2021.